Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
Claims 1–20 are pending in this Office Action.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 19 July 2020 has been entered.


Response to Arguments:

Claim Rejections - 35 USC § 103:
BULKOWSKI et al and US Pub No 2015/0331910 by SRINIVASAN e al ae not valid references in the present application.  Examiner respectfully disagrees.
The 35 U.S.C. 102(b)(2)(C) exception does not apply to a disclosure that qualifies as prior art under 35 U.S.C. 102(a)(1)  (disclosures publicly made before the effective filing date of the claimed invention). The effective date of the instant application is 04/15/2016 whereas the SRINIVASAN reference was published on 11/19/2015, which is before 04/15/2016. As such, the 35 U.S.C. 102(b)(2)(C) exception does not apply to a disclosure that qualifies as prior art under 35 U.S.C. 102(a)(1).
With regard to the SRINIVASAN reference, there are two additional inventors (IYER and SAYYAPARAJU) and their involvements are unknown. However, Applicant has not filed a 1.130(a) declaration showing that the disclosure of that reference is the inventors’ work. As such, the SRINIVASAN reference is currently valid prior art.

	The 35 U.S.C. 102(b)(2)(C) exception applies to a disclosure that qualifies as prior art under 35 U.S.C. 102(a)(2) if the subject matter disclosed and the claimed invention, not later than the effective filing date of the claimed invention, BULKOWSKI reference and the claimed invention were owned by AEROSPIKE INC. on 04/10/2019 and 03/25/2029, which are after the effective filing date of the claimed invention, 04/16/2016.  As such, the 35 U.S.C. 102(b)(2)(C) exception does not apply to a disclosure that qualifies as prior art under 35 U.S.C. 102(a)(2). 
With regard to the BULKOWSKI reference, there is an additional inventor (Gooding) and their involvement is unknown. However, Applicant has not filed a 1.130(a) declaration showing that the disclosure of that reference is the inventor’s work. As such, the BULKOWSKI reference is currently valid prior art.


    PNG
    media_image1.png
    832
    1427
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    832
    1427
    media_image2.png
    Greyscale



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No 2016/0239529 by Bulkowski et al in view of US Pub No 2015/0331910 by SRINIVASAN et al.

Regarding independent claim 1, Bulkowski teaches A method of a data distribution across nodes of a Distributed Database Base System (DDBS) comprising:
hashing a primary key of a record into a digest, wherein the digest is part of a digest space of the DDBS ([0049] “the record key (of any size) is hashed into a 20-byte fixed length string using RIPEMD160”; [0050] “The primary index can be on the twenty (20) byte hash (e.g. also called digest) of the specified primary key”)
partitioning the digest space of the DDBS into a set of non-overlapping partitions ([0050] “The entire key-space in a namespace (e.g. a database) can be partitioned using a robust hash function into partitions.”)
implementing a partition assignment algorithm, wherein the partition assignment algorithm: generating a replication list for the set of non-overlapping partitions ([0045] “a partitions algorithm (e.g. Aerospike Smart Partitions.TM. algorithm) can be used to calculate the master and replica nodes for any transaction”)
Bulkowski does not explicitly teach “wherein the replication list comprises a permutation of a cluster succession list wherein a first node in the replication list comprises a master node for that partition, and wherein a second node in the replication list comprises a first replica, and using the replication list to generate a partition map”.
SRINIVASAN teaches,
wherein the replication list comprises a permutation of a cluster succession list ([0058] “Distribution layer 410 A-N can be implemented as one or more server cluster nodes 408 A-N. Cluster nodes 408 A-N can communicate to ensure data consistency and replication across the cluster.”)
wherein a first node in the replication list comprises a master node for that partition ([0045] “The node with the largest size data can be designated QNODE for that partition.” “If the largest database node is the originally selected as the master node then it can also be the QNODE.”)
wherein a second node in the replication list comprises a first replica, and using the replication list to generate a partition map ([0045] “In the case where multiple database nodes are of the same size data, the lowest node in the partition -node hash list can be designated as the QNODE (e.g. in the following order: master> replica>;non replica).” “Because the notification happens in parallel to a client request, a client query interface can be enhanced to maintain a map of the partition to database node mapping. When first data for a given partition is received from a certain node, the map can be created.”)
Bulkowski and SRINIVASAN are analogous art because they both are directed to the same field of a query engines and secondary indexes implemented in a distributed database. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have combined the teachings of SRINIVASAN with the method/system of Bulkowski in order to provide users with a means for generating a digest list based on the query request wherein the list of digests comprises each stream or filter applied in servicing the query request as shown in [SRINIVASAN: para. 0004].

As to claim 2, Bulkowski in view SRINIVASAN teaches wherein the RIPEMD (RACE Integrity Primitives Evaluation Message Digest) hashes the primary key of the record into a one-hundred and sixty (160) byte digest(SRINIVASAN [0037]).

As to claim 3, Bulkowski in view SRINIVASAN teaches wherein the digest comprises a one-hundred and sixty (160) byte digest (SRINIVASAN [0037]).

As to claim 4, Bulkowski in view SRINIVASAN teaches wherein the non-overlapping partition comprises a set of four-thousand and ninety-six (4096) non-overlapping partitions (Bulkowski [0050] “The entire key-space in a namespace (e.g. a database) can be partitioned using a robust hash function into partitions. There can be total of 4096 partitions and are equally distributed across nodes in the cluster.”).

As to claim 5, Bulkowski in view SRINIVASAN teaches wherein each non-overlapping partition is a smallest unit of ownership of data in in the DDBS (Bulkowski [0033]).

As to claim 6, Bulkowski in view SRINIVASAN teaches wherein a distribution of primary keys in the digest space is uniform (SRINIVASAN [0037]).

As to claim 7, Bulkowski in view SRINIVASAN teaches wherein the DDBS collocates set of indexes and a set of related data (Bulkowski [0026]).

As to claim 8, Bulkowski in view SRINIVASAN teaches wherein only one master node is extant in the DDBS for a partition, wherein all write operation traffic is directed toward the master node (SRINIVASAN [0046]).
	
As to claim 9, Bulkowski in view SRINIVASAN teaches wherein read operation traffic is spread across a set of replicas indicated in the replication list via a runtime configuration, and wherein the DDBS supports specified number of replicas from one to as many nodes in a cluster (SRINIVASAN [0039]).

Independent claim 10 is deemed analyzed and discussed with respect to the independent claim 1.

Claims 11-16 are deemed analyzed and discussed with respect to the claims 2-7, respectively.

As to claim 17, Bulkowski in view SRINIVASAN teaches wherein only one master node is extant in the DDBS for a partition (SRINIVASAN [0046]).

As to claim 18, Bulkowski in view SRINIVASAN teaches wherein all write operation traffic is directed toward the master node (SRINIVASAN [0046]).

As to claim 19, Bulkowski in view SRINIVASAN teaches wherein read operation traffic is spread across a set of replicas indicated in the replication list via a runtime configuration (SRINIVASAN [0039]).

As to claim 20, Bulkowski in view SRINIVASAN teaches wherein the DDBS supports a specified number of replicas from one to as many nodes in a cluster (SRINIVASAN [0039]).


Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO G TRAN whose telephone number is (571)270-3493.  The examiner can normally be reached on Mon-Fri 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571)270-5626.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status 


/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2158                                                                                                                                                                                                        



/BAO G TRAN/Patent Examiner of Art Unit 2158